M’Girk, C. J.,
delivered the1 opinion of the Court.
The question submitted for the consideration of the- Court is, at what time does, the statute-of limitations begin.to-run against a note payable-on demand?
The statute is, that the action shall he brought within five years after the cause of action hath accrued'. That we understand to mean, that whenever the debt is in a situation ^o he sued: on, thenceforward, the- statute- runs. Now, the law is well settled, that a suit may be brought on this sort of note-as soon as made. Then, it must! result that the statute runs on such note from its date. This appears to he the law, as. understood by Sergeant Williams in 2 Saunders, 63, c. fig. 2, or more correctly, 63, a note 6.
Let the judgment he rendered for Easton..